Case 0:20-cv-60692-WPD Document 11 Entered on FLSD Docket 05/11/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                                20-CV-60692-DIMITROULEAS
   JERRY PAUL,
   Individually and on behalf of all
   Others similarly situated

                                   Plaintiff,

                   vs.

   ENVISION PHYSICIAN SERVICES, LLC,

                           Defendant.
   ________________________________________/

                       ORDER ON DEFENDANT’S UNOPPOSED
                 MOTION FOR EXTENTION TO RESPOND TO COMPLAINT

          THIS CAUSE came before the Court on Defendant Envision Physician Services, LLC’s

  Unopposed Motion for Extension of Time to Respond to the Complaint (the “Motion”) [DE 10],

  and the Court, having reviewed the Motion and docket, and being advised that all counsel have

  agreed to the entry of this Order, it is;

          ORDERED AND ADJUDGED that the Motion [DE 10] is GRANTED. Defendant shall

  have through and including May 19, 2020 in which to respond to Plaintiff’s Complaint.

          DONE and ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  11th day of May, 2020.




  Copies furnished to:
  Counsel of Record
